Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Christine Yang on 02/16/2022.

The application has been amended as follows: 
1.	(Original) A method for forming a tube with high internal pressure and low external pressure, comprising the following steps:
S1. putting a tube to be formed into a cavity, a bulging area being formed between the tube to be formed and an inner wall of the cavity, a mold body being provided with a first through hole and a second through hole, continuously injecting a low-pressure fluid into the bulging area through the first through hole, and discharging the low-pressure fluid through the second through hole, such that the bulging area is always kept in a state of being filled with the low-pressure fluid, wherein a pressure created by the low-pressure fluid on an outer wall of the tube to be formed is P1, a deformation pressure 
S2. sealing two ends of the tube to be formed, and continuously injecting a high-pressure fluid into the tube to be formed by means of a pressure booster, the high-pressure fluid creating a pressure on the outer wall of the tube to be formed;
S3. increasing the pressure of the high-pressure fluid on the outer wall of the tube to be formed to a first pressure threshold P3, wherein P3 > P1 + P2, such that the tube to be formed starts to expand to the bulging area, and the bulging area gradually decreases;
S4. stopping the supply of the low-pressure fluid when the tube is bulged to conform to the inner wall of the cavity;
S5. continuing to increase the pressure of the high-pressure fluid on the outer wall of the tube to a second pressure threshold P4, wherein P4 > P3, such that the tube completely conforms to the inner wall of the cavity to empty the low-pressure fluid from the bulging area; and
S6. returning the high-pressure fluid to the pressure booster, opening the mold body, and taking the formed tube out to complete a work cycle.

2.	(Original) The method for forming a tube with high internal pressure and low external pressure according to claim 1, wherein P1 remains constant. 

3.	(Original) The method for forming a tube with high internal pressure and low external pressure according to claim 1, wherein in S2, the two ends of the tube to be formed are sealed by a piston rod of a first side cylinder and a piston rod of a second 

4.	(Original) The method for forming a tube with high internal pressure and low external pressure according to claim 3, wherein in S6, the piston rod of the first side cylinder and the piston rod of the second side cylinder withdraw from the tube.  

5.	(Currently Amended) A forming machine with high internal pressure and low external pressure for implementing a method for forming a tube with high internal pressure and low external pressure according to claim 1, the forming machine comprising a mold body, a first side cylinder, a second side cylinder, a low-pressure fluid supply circuit and a high-pressure fluid supply passage, wherein
the mold body is internally provided with a cavity for placing a tube, a bulging area being formed between the tube and an inner wall of the cavity, the cavity penetrates the mold body and comprises a bulging section and a clamping section which are in communication with each other, the mold body is provided with at least one first through hole in communication with the bulging section and at least one second through hole in communication with the bulging section, and the clamping section is configured to fix the tube, and a piston rod of the first side cylinder and a piston rod of the second side cylinder are configured to seal two ends of the tube;
the low-pressure fluid supply circuit comprises an inflow passage and a return passage, the inflow passage is in communication with the first through hole for driving a low-pressure fluid into the bulging section, and the return passage is in communication a pressure created by the low-pressure fluid on an outer wall of the tube is P1, a deformation pressure threshold of the tube is P2, and P1 < P2; and
the high-pressure fluid supply passage is in communication with the interior of the tube for delivering a high-pressure fluid to the interior of the tube, the pressure of the high-pressure fluid on the outer wall of the tube is increased to a first pressure threshold P3, wherein P3 > P1 + P2, such that the tube starts to expand to the bulging area, and the bulging area gradually decreases, the low-pressure fluid supply circuit stopping the supply of the low-pressure fluid when the tube is bulged to conform to the inner wall of the cavity, the high-pressure fluid supply passage continuing to increase the pressure of the high-pressure fluid on the outer wall of the tube to a second pressure threshold P4, wherein P4 > P3, such that the tube completely conforms to the inner wall of the cavity to empty the low-pressure fluid from the bulging area.  

6.	(Currently Amended) The forming machine with high internal pressure and low external pressure according to claim 5, wherein the inflow passage comprises a first pump, a first overflow valve and an inflow pipeline, the fluid driving device and the first overflow valve are installed on the inflow pipeline, and the inflow pipeline is in communication with the first through hole; and the return passage comprises a return pipeline and a second overflow valve, the return pipeline is in communication with the second through hole, and the second overflow valve is installed on the return pipeline.  



8.	(Currently Amended) The forming machine with high internal pressure and low external pressure according to claim 5, wherein the high-pressure fluid supply passage comprises a second pump, a pressure booster, and a high-pressure fluid pipeline, the second pump 

9.	(Original) The forming machine with high internal pressure and low external pressure according to claim 8, wherein the piston rod of the second side cylinder is provided with a penetrating hole, a first end of the penetrating hole is positioned on an end face of the piston rod, a second end of the penetrating hole is positioned on a side wall of the piston rod, and the high-pressure fluid pipeline is connected to the second end of the penetrating hole.  

10.	(Original) The forming machine with high internal pressure and low external pressure according to claim 5, wherein the high-pressure fluid and the low-pressure fluid may be one of water, oil, air, and nitrogen.  




	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 5, neither Yogo (US6128936A) nor Li
 (CN104226779A) disclose every single limitation as set forth, nor does the combination of Yogo and Li teach single limitation of the claim. Specifically, the prior art fails to disclose “the pressure of the high-pressure fluid on the outer wall of the tube is increased to a first pressure threshold P3, wherein P3 > P1 + P2” in combination with the other limitations of the claim. 
Claims 2-4 are allowed because they depend from claim 1.
Claims 6-10 are allowed because they depend from claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             


/JESSICA CAHILL/           Primary Examiner, Art Unit 3753